Title: To George Washington from the Board of War, 12 November 1779
From: Board of War
To: Washington, George


        
          Sir
          War Office [Philadelphia] Novr 12. 1779
        
        We have been honoured with your Excellency’s Letter of the 5th inst. We have recieved from Genl Knox an Explanation of his Intentions relative to the Clothing for the Artillery. We have never entertained a Doubt of General Knox’s Uprightness of Intention in any Transaction; but as Appearances were we could not avoid mentioning the Matter & we presume it to have been an Oversight for by the Letter & Return sent to us, Cloathing for the whole Artillery was pressingly requested & no Mention made of any on Hand. General Knox however in a Letter to Otis & Henly a Copy of which he favoured us with rectified the Mistakes & if we had any Doubts on the Subject this would satisfy them—We have no Desire on any Occasion to censure we only wish to avoid Blame as much as may be & tho’ we cannot succeed in our Wishes we hold ourselves bound in all Cases to use our Endeavours. Notwithstanding Appearances with Respect to the Coats delivered Pennsilvania we do not see that there is just Cause of Complaint when all Circumstances are considered. The Uniforms delivered under our Order being better or worse than those the Army are to recieve is yet problematical. We gave no Orders for their being of this or that Quality; but as we had promised the Number we supposed the Quality & Description would be like those of the Cloathing in general nor do we now know or believe them to be different. We wish the other States would make the same Agreement viz. to take Part of their Coats & levell the Suits with Articles of their own Provision. However if the Thing was to be done again we would not consent to it as we would wish to avoid every Appearance which will create Uneasiness among the Troops or give your Excellency Trouble. You well know how difficult it is always to parry personal Sollicitations. We will use every Endeavor to get the Council to consent to give up the Coats. At any rate by their own Agreement they were to be redelivered to the Clothier General after they had packed them with all the Rest of the Clothing regimentally.
        We leave it entirely to your Excellency when or in what Manner to comply with the Boards request as to preventing Applications here about Cloathing. If there be any Impropriety either in Matter or Manner we ask the Favour of you to convey the

Sentiments to the Troops in the Way you think best, or to omit doing it as you think proper.
        However distressing the Measure may be we have no Doubt of the States using their Taxes for purchasing Cloathing. It is equally true that hereby they or such of them as fall in this Measure will be in Cash sufficient to provide the Articles & it is equally true that we never have been in that Situation.
        As to the Estimate sent us by General Knox we will not pretend to put our Judgments in Competition with those of your Excellency & that Gentleman: But of this we are competent to determine—that it was & is totally out of our Power to procure anything like the Amount of that Estimate. And your Excellency must be sensible that had the intended Bussiness gone on & there had been any Failure on Account of Supplies, as we were looked to for their Provision, we should have been confused had we not explicitly declared ourselves in due time upon the Point. Our Desires are ever to provide amply in the Ordnance Department. But we have no Controul over the Treasury & therefore can only undertake from our Ideas of the Practicability of procuring Money to fulfill our Engagements. We have recieved the Return of Col. Crane’s Regiment & shall comply with the Terms of the Resolution which occasioned the Return ⟨to⟩ be sent. We have the Honour to be with the greatest Respect & Regard your very obedt Servants
        
          Richard PetersBy Order
        
      